DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, Applicant’s disclosure states that the supply pipes 2641 and 2645 may include the steam inlet 2641 inserted into the first mounting surface through hole 351 and the condensate water outlet 2645 inserted into the second mounting surface through hole 352.[0102] However, the claim language limitation states that the supply pipe comprises a steam inlet configured to receive the steam and a condensate water outlet configured to discharge condensed steam.
Claims 3-13 are dependent upon claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2012/0240425), and further in view of Moon (US 2011/0016930).
Regarding claim 1, Park figures 1, 4-5, and 7 teach a laundry treating apparatus, comprising: 
an outer case (assembly of 71 side cabinet, 73 rear cabinet, 75 top side cabinet) having a first opening, the first opening formed by opening a front side of the outer case; 
an inner case (3 inner cabinet) provided inside the outer case and defining a space for holding clothes; 
an inner case bottom surface  (shown in figures 5 and 7) defining a floor of the inner case; 
a first through portion (337 filter unit) penetrating the inner case bottom surface; 
a machine room forming portion (assembly of 11 body frame, 13 side frame, 17 front frame) located below the inner case and defining a machine room separated from the inner case, the machine room forming portion comprising a first machine room forming surface (11 body frame) located below the inner case bottom surface, and a mounting surface elevated (17 front frame) toward the inner case bottom surface from the first machine room forming surface, and 
a steam generator (63) provided in the machine room and configured to generate steam.[0080-90]  
Park teaches the steam generated at the steam generator 63 is supplied to the inner cabinet through the spray nozzle (not shown) provided to the second inlet 333 in the inner cabinet. [0080]  However, Park is silent to a mounting surface through hole penetrating the mounting surface; and a nozzle body located between the first through portion and the mounting surface through hole, a supply pipe configured to provide the steam generated by the steam generator into the nozzle body, wherein a first end of the supply pipe is coupled to the nozzle body and a second end thereof is inserted into the mounting surface through hole, a steam discharger configured to discharge the steam in the nozzle body into the inner case.
Moon is directed towards a clothes treating apparatus wherein figures 2 and 3 teach the supply unit 160 is basically fitted into the bottom of the accommodating space 110, i.e., the partition 115 or the bottom of the inner cabinet 110a.  The supply unit 160 discharges the steam, i.e., the moisture, and can comprise a nozzle or a pipe connected to an end of the connection pipe 144.  More specifically, the supply unit 160 is inserted into through a hole formed through the bottom of the accommodating space 110, and is not protruded from the bottom of the accommodating space 110.[0034-35]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the nozzle configuration as taught in Moon so that steam is sprayed into the accommodating space towards the clothes.[0034]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711